Citation Nr: 1411080	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114(s). 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel






INTRODUCTION

The Veteran had active duty service from March 1962 to March 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted a total disability rating (100 percent) for posttraumatic stress disorder (PTSD), effective July 9, 2007.  At the time the Veteran was also service-connected for degenerative disc and joint disease of the cervical spine, degenerative disc disease and spondylosis of the thoracolumbar spine, left upper extremity radiculopathy, and left lower extremity radiculopathy.  As such, the Veteran filed a notice of disagreement (NOD), arguing that the RO should have granted special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (VA has a "well-established" duty to maximize a claimant's benefits); see also A.B. v. Brown, 6 Vet. App. 35, 38 (1993); Bradley v. Peake, 22 Vet. App. 280 (2008).  The merits of the claim of SMC were adjudicated in a January 2011 supplemental statement of the case (SOC). 


FINDINGS OF FACT

As of July 9, 2007, the Veteran is in receipt of a 100 percent scheduler rating for posttraumatic stress disorder (PTSD), and his remaining service-connected disabilities of degenerative disc and joint disease of the cervical spine (20 percent), degenerative disc disease and spondylosis of the thoracolumbar spine (20 percent), left upper extremity radiculopathy (10 percent), and left lower extremity radiculopathy (10 percent), are ratable as 50 percent disabling when combined.  


CONCLUSION OF LAW

The criteria for SMC under 38 U.S.C.A. § 1114(s) are not met.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. §§ 3.350.
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

VA's duties to assist and notify have been considered in this case.  Since it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because the arguments raised in this case are based on statutory/legal interpretation (i.e., the applicability of 38 C.F.R. § § 4.16 and 4.25 when considering whether the Veteran established the threshold requirements under 38 U.S.C.A. § 1114(s)), rather than the application of the law, the Board's review is limited to interpreting the pertinent law and regulations.  In this case, the law, and not the facts, is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the VCAA is not for application.  

Notwithstanding the above, a review of the claims file reflects the Veteran was provided with a VCAA notice from the RO dated March 2013.  This letter notified the Veteran of the evidence necessary to substantiate a claim for SMC.  The letter also informed him of his obligation in submitting evidence, as well as VA's obligation in securing evidence.  While the Board acknowledges the Veteran was not in receipt of this notice prior to the initial adjudication of his claim in January 2011 (when the merits of the claim were adjudicated), the Veteran is not prejudiced, because as discussed above, in this case, the duties to notify and assist imposed by the VCAA are not applicable to this claim as the law is dispositive.  See Sabonis, 6 Vet. App. 426.  



Legal Criteria and Analysis

The Veteran seeks SMC under 38 U.S.C.A. § 1114(s) which provides that SMC  will be granted if a Veteran has a service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent or more, or is permanently housebound by reason of a service-connected disability or disabilities.  See also 38 C.F.R. § 3.350(i).  Pursuant to the March 2011 Substantive Appeal, the Veteran is not seeking, nor has he alleged that he is permanently housebound and entitled to housebound benefits.  Therefore, the threshold question is whether the Veteran has one service-connected disability rated as total and additional disabilities independently rated at 60 percent or more.  

Evidence of record indicates that service connection is established for PTSD (100 percent effective July 9, 2007 and 50 percent before that date); degenerative disc and joint disease of the cervical spine, rated as 20 percent disabling; degenerative disc disease and spondylosis of the thoracolumbar spine, rated as 20 percent disabling; left upper extremity radiculopathy, rated as 10 percent disabling; and left lower extremity radiculopathy, rated as 10 percent disabling.  The Veteran's total combined rated for disabilities, other than PTSD, is 50 percent.  38 C.F.R. § 4.25. 

Based on the above calculations, the Veteran does not meet the requirements of 38 U.S.C.A. § 1114(s).  While his PTSD is rated as total, he does not have additional disabilities independently rated at 60 percent or more.  His additional disabilities are only rated 50 percent.  Because the Veteran does not meet the threshold requirement, his claim of entitlement to SMC under the provisions of 38 U.S.C.A. 
§ 1114(s) is denied. 

The Veteran's attorney argues that 38 C.F.R. § 4.25 is inapplicable to the instant appeal, arguing that VA should not consider a combined rating, but rather find that the disabilities arose from a common etiology or accident, and therefore should be considered one disability.  Specifically, the attorney argues that the Veteran's remaining service-connected disabilities (degenerative disc and joint disease of the cervical spine, degenerative disc disease and spondylosis of the thoracolumbar spine, left upper extremity radiculopathy, and left lower extremity radiculopathy) arose from a common etiology, specifically traumatic arthritis, and are therefore one disability.  (See the February 19, 2010 notice of disagreement).  As support for this argument, the Veteran's attorney relies on the provisions of 38 C.F.R. § 4.16(a), which for the purposes of establishing a schedular total disability rating based on individual unemployability (TDIU) directs that disabilities resulting from a common etiology or single accident be considered one disability.  38 C.F.R. § 4.16(a).  

However, the provisions of 38 C.F.R. § 4.25 require that all disabilities be combined, in order of severity, to determine the efficiency of the individual.  38 C.F.R. § 4.25.  All disabilities, including those arising from "a single disease entity," are rated separately, and then all of the individual ratings are combined using the table provided in 38 C.F.R. § 4.25.  Johnson v. Shinseki, 26 Vet. App. 237, 241-42 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In his argument, the Veteran's attorney fails to consider the provisions of 38 C.F.R. § 4.25(b), which specifically states that "except as otherwise provided . . . the disabilities arising from a single disease entity . . . are to rated separately as are all other disabling conditions, if any.  All disabilities are then to be combined as described in paragraph (a) of this section.  38 C.F.R. § 4.25(b)(emphasis added).  The directives of 38 C.F.R. § 4.25(b) specifically addressed arthritis in considering a "single disease entity."  Therefore, the attorney is incorrect in arguing that the Veteran's traumatic arthritis should be rated as a single disability.  

Additionally, the attorney's reliance on the provisions of 38 C.F.R. § 4.16(a) is misplaced, as these provisions are specifically applicable only to TDIU ratings.  The consideration of multiple disabilities arising from a common etiology for a TDIU rating is an exception to the general rule articulated in 38 C.F.R. § 4.25(b).  As the Veteran is not seeking a TDIU rating, the provisions of 38 C.F.R. § 4.16(a) are inapplicable to the instant case.  

Moreover, the Board notes that the argument advanced by the Veteran's attorney was previously considered by the United States Court of Appeals for Veterans Claims (Court), and rejected.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Veteran sought SMC, with a total disability rating and additional disabilities of scars and muscle injuries.  The attorney argued that since all scars and muscle injuries arose out of a single in-service accident, that these injuries should be treated as a single disability.  As support for this argument, the attorney relied on the provisions of 38 C.F.R. § 4.16(a).  The Court noted that the direction to treat multiple disabilities as one was specifically applicable only to a TDIU rating, and that 38 C.F.R. § 4.16(a) is an exception to the general rule imposed by 38 C.F.R. § 4.25(b).  As such, the Court found this argument failed.  Bradley, 22 Vet. App. at 290-91.  The Board is not inclined to find otherwise.  

As the Veteran does not meet the requirements of 38 U.S.C.A. § 1114(s), his claim must be denied.  


ORDER

Entitlement to SMC under the provisions of 38 U.S.C.A. § 1114(s) is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


